Citation Nr: 0013938	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disorder, to include residuals 
of a spinal tap.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1990 letter issued by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in accordance with an August 1990 
deferred rating decision.  

In May 1996, the Board remanded the case to the RO for 
further development.  Said development having been completed, 
the case is returned to the Board for further appellate 
review.


REMAND

When a claim for VA benefits is disallowed and appellate 
procedures have been either exhausted or not pursued on a 
timely basis, that claim may not be reopened unless the 
claimant submits new and material evidence.  As a result, the 
Board may consider the veteran's claim of service connection 
on the merits only if "new and material evidence" has been 
presented or secured since the claim was finally disallowed 
on any basis.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999).  However, prior to consideration of the present 
claim on the merits, certain development must be completed to 
ensure compliance with the veteran's right to due process.

The veteran's claim was previously adjudicated as an appeal 
of a March 1993 rating action.  However, a review of the 
claims folder reveals that he had filed a timely Notice of 
Disagreement to an August 1990 letter furnished him by the 
RO, advising him that his claim had been denied.  


Service connection for a back disability was initially denied 
by a May 1973 rating action.  In May 1990, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in which he sought to reopen his claim for service connection 
for a back disability secondary to an inservice spinal tap.  
In August 3, 1990, the RO promulgated a deferred rating 
decision that in essence confirmed the denial of his claim.  
The veteran was notified on August 23, 1990, that his claim 
had been "denied," and was furnished with a copy of his 
appellate rights.  In September 1990, the veteran submitted a 
copy of his May 1990 contentions on which he added, "I do 
want a hearing and appeal."  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(1999).  As the veteran clearly expressed a desire to appeal 
the denial of his claim, the Board finds that the 
communication received by the RO in September 1990 
constitutes an NOD of the August 1990 action.  The Board also 
finds that the veteran's September 1990 NOD was timely filed.  
For an NOD to be timely, it must be filed with the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to the claimant.  
38 C.F.R. § 20.302 (1999).  As the veteran was notified of 
the RO's denial of his claim in August 1990, he had until 
August 1991 to file a NOD of the August 1990 action. 

As the veteran requested a hearing on his NOD, due process 
concerns require that he be afforded the opportunity for such 
hearing(s).  The Board notes that he was afforded an RO 
hearing in January 1991, but that this hearing did not 
pertain to the issue currently on appeal.  


This case is accordingly REMANDED for the following:

1.  The RO should contact the veteran and 
ask him whether he still desires a 
hearing before the RO Hearing Officer, 
and/or before a Member of the Board, with 
regard to the issue of whether new and 
material evidence has been submitted to 
reopen a previously disallowed claim of 
entitlement to service connection for a 
back disorder, to include residuals of a 
spinal tap.  If the veteran indicates 
that he still desires a hearing(s), the 
appropriate hearing(s) should be 
scheduled, according to the date of his 
request for such hearing(s).

2.  Following completion of the 
foregoing, if the veteran has been 
accorded a hearing before the RO Hearing 
Officer, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished with a supplemental statement 
of the case and afforded the applicable 
period of time within which to respond.

3.  Thereafter, or in the event the 
veteran does not desire a hearing, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




